



COURT OF APPEAL
    FOR ONTARIO

CITATION:  Girard (Re),
    2015 ONCA 256

DATE: 20150414

DOCKET: C58620

Doherty, Cronk and Hourigan JJ.A.

IN THE MATTER OF: Robin Girard

AN APPEAL UNDER PART XX.1 OF THE
CODE

Lynn H. Cayen, for the appellant

Amanda Rubaszek, for the respondent, the Attorney
    General of Ontario

Janice Blackburn, for the Person in Charge, North Bay
    Regional Health Centre

Heard and orally released: April 2, 2015

On appeal against the disposition of the Ontario Review
    Board dated March 20, 2014.

ENDORSEMENT

[1]

The appellant was found not
    criminally responsible on account of mental disorder in March 2014 on charges
    of resisting a police officer, possession of marijuana under 30 grams and
    failure to appear.

[2]

The disposition under appeal
    resulted from the appellants first appearance before the Ontario Review Board.
    The North Bay Regional Health Centre and the appellants treating psychiatrist,
    Dr. Arthur Keith, took the position that the appellant posed a significant
    threat to the safety of the public.

[3]

Dr. Keith testified that although
    the appellant had been diagnosed with delusional disorder and paranoid
    personality disorder, these diagnoses were provisional. It was likely the
    appellant was suffering from a psychotic illness which could be triggered by
    marijuana use. Dr. Keith stated that in light of the appellants continued
    marijuana use, his admitted intention to drive while impaired, the risk that he
    would remove his father from his nursing home without authorization and with
    force if necessary, and the concern expressed by the appellants half-sister
    that he would retaliate against his family for keeping his father in the
    nursing home, the least onerous and least restrictive disposition would be to
    detain the appellant in the hospital.

[4]

Based on the evidence of the
    psychiatrist, the hospital, the OPP, and the appellants half-sister, the Board
    concluded that the appellant met the significant risk threshold. Detention in a
    secure forensic unit was the least onerous and least restrictive disposition in
    the circumstances. However, the Board imposed a hybrid disposition, which permits
    the hospital to transfer the appellant to the general forensic unit and to provide
    him with indirectly supervised community access if the hospital determines that
    his condition had improved sufficiently to justify that variation.

[5]

Counsel for the appellant argues that
    the Board erred in finding that he posed a significant risk to public safety.
    She submits that there was no evidence to support this conclusion and that it
    was an error for the Board to make reference to previous criminal charges
    against the appellant that were ultimately withdrawn. Counsel argues that the
    Board erred in failing to grant the least onerous and least restrictive
    disposition which she contends is an absolute discharge or, alternatively, a
    discharge on conditions.

[6]

We disagree with these submissions.
    The disposition was not unreasonable and, in our view, was supported by the
    evidence.  Even if the Board erred in giving some weight to the withdrawn
    criminal charges, the appellants own statements, as reported to the treatment
    team, regarding his entitlement to use weapons and his refusal to abide by the
    laws of the land, supported the Boards conclusion that the appellant posed a significant
    risk to public safety. That finding is also supported by the unanimous opinion
    of the appellants treatment team.

[7]

The Board recognized that there was
    some uncertainty surrounding the appellants diagnosis.  Consequently, the
    Board decided that a hybrid order permitting the hospital to liberalize the
    restrictions on the appellants detention at its discretion was appropriate. 
    In our view, the Board did not err in holding that a hybrid detention order was
    the least onerous and least restrictive disposition available to the appellant
    in the circumstances.

[8]

Counsel also raises two procedural
    fairness arguments.  We see no merit to either procedural fairness argument. 
    With respect to the alleged late delivery of the hospital report, that issue
    was not raised before the Board.  The Board cannot be criticized for not unilaterally
    inquiring into the timing of the delivery of the report and any potential prejudice
    to the appellant when the appellant was represented by counsel before the
    Board.

[9]

There is nothing in the comments
    made by the ORB at the outset of the hearing that could reasonably suggest any
    possibility of bias in favour of the hospital.

[10]

With respect to the second
    procedural complaint, the Board delivered its written reasons several weeks
    after announcing its decision.  In our experience, this is entirely consistent
    with the practice of the Board and indicative of nothing that could suggest any
    unfairness or bias on the part of the Board.

[11]

The appeal is dismissed.

Doherty J.A.

E.A. Cronk J.A.

C.W. Hourigan J.A.


